Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered into as of
February 24, 2015 by and among First Busey Corporation (“First Busey”), Busey
Bank (the “Bank,” and together with First Busey, “Employer”) and John J. Powers
(“Executive”).

 

RECITALS

 

A.            Employer and Executive entered into an Employment Agreement
effective as of December 31, 2011 (the “Employment Agreement”), pursuant to
which Executive serves as Executive Vice President, General Counsel.

 

B.            Employer and Executive wish to amend certain terms and provisions
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties contained herein, the parties hereby
agree as follows:

 

1.             Section 4(g)(i) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

(i)            If this Agreement and Executive’s employment hereunder are
terminated by Employer without Cause pursuant to Section 4(a), or by Executive
for Good Reason pursuant to Section 4(c), Employer shall pay Executive an amount
equal to one hundred percent (100%) (or two hundred percent (200%) if the
foregoing terminations occur within one (1) year after the occurrence of a
Change in Control) of the sum of (A) Executive’s then applicable Base Salary,
plus (B) the amount of the most recent performance bonus that Employer paid to
Executive pursuant to Section 3(b) (the “Severance Payment”).  Employer shall
also reimburse Executive for up to twelve (12) months (or eighteen (18) months
if the foregoing terminations occur within one (1) year after the occurrence of
a Change in Control) for continuing coverage under Employer’s health insurance
pursuant to the health care continuation rules of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), provided that Executive remains
eligible for, and elects, such COBRA continuation for such period following the
effective date of termination, provided further that to the extent Executive
paid a portion of the premium for such benefit while employed Executive shall
continue to pay such portion during the period of continuation hereunder and any
period of continuation hereunder shall be credited against the continuation
rights under COBRA.

 

2.             Except as specifically amended by this Amendment, the Employment
Agreement shall remain in full force and effect.

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

FIRST BUSEY CORPORATION and

 

 

BUSEY BANK

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 /s/ VAN A. DUKEMAN

 

/s/ JOHN J. POWERS

 

Van A. Dukeman

 

John J. Powers

 

President and Chief Executive Officer Of First Busey Corporation

 

 

 

 

 

 

--------------------------------------------------------------------------------